1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAEN OPTICS, LLC,                                  Case No.: 21cv223-JLS-LL
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION FOR ENTRY OF ORDER
                                                        GOVERNING THE DESIGNATION
14   JAND, INC., a Delaware corporation
                                                        AND HANDLING OF
     doing business as Warby Parker,
15                                                      CONFIDENTIAL MATERIALS AND
                                      Defendant         F.R.E. 502 AGREEMENT WITH
16
                                                        MODIFICATIONS
17
     JAND, INC.,                                        [ECF No. 31]
18
19                           Counter Claimant,

20   v.

21   RAEN OPTICS, LLC,
22                          Counter Defendant.

23
24         On June 29, 2021, the parties filed a document titled “Stipulation for Entry of Order
25   Governing the Designation and Handling of Confidential Materials and F.R.E. 502
26   Agreement.” ECF No. 31. The Court construes the filing as a Joint Motion. See CivLR 7.2.
27   In the Joint Motion, the parties request that the Court enter their stipulated proposed
28   agreement governing the handling of confidential and proprietary information in this

                                                    1
                                                                                   21cv223-JLS-LL
1    matter. See ECF No. 31 at 1. The Court has reviewed the proposed agreement, and for good
2    cause shown, GRANTS the Joint Motion with the following modifications:
3          1.    Section 6 shall read as follows:
4                 Good Faith Requirement and Disputes re Classification. A party shall
           only classify materials as Confidential Information upon a good faith belief
5
           that the material contains confidential, proprietary information and that such
6          classification will, in that party’s opinion, prevent commercial damage to that
           party. If there is a dispute regarding a party’s designation of Confidential
7
           Information the parties shall comply with the procedure set forth in Local Rule
8          26.1. Any motion must be timely according to the Chambers Rules of the
           applicable judge and in conformance with any requirements set forth in the
9
           Local Rules and the Chambers Rules of the applicable judge; nothing in this
10         agreement shall circumvent the relevant requirements of the applicable
           Chambers Rules. In resolving any such dispute, the party who designated the
11
           material as Confidential will bear the burden of persuasion that such
12         designation should not be removed.
13         2.    Section 7 shall read as follows:
14                Filing with the Court. If a party seeks to file a document or pleading
           containing information designated Confidential by another party, the party
15
           that plans to use the material may (but need not) request that the designating
16         party consent to its being filed in the public record. Absent such consent, the
           party seeking to file the Confidential Information shall request permission of
17
           the Court to file under seal in accordance with the rules of the Court and the
18         Southern District of California. No document shall be filed under seal, and
           the Court shall not be required to take any action, without separate prior order
19
           by the judge before whom the hearing or proceedings will take place, after
20         application by the affected party with appropriate notice to opposing counsel.
           The parties shall follow and abide by applicable law, including Civil Local
21
           Rule 79.2, Section 2.j of the Electronic Case Filing Administrative Policies
22         and Procedures, and Chambers Rules, with respect to filing documents under
           seal. A sealing order may issue only upon a request that establishes that the
23
           document, or portions thereof, is privileged or otherwise subject to protection
24         under the law. The request must be narrowly tailored to seek sealing only of
           sensitive personal or confidential information. An unredacted version of the
25
           document, identifying the portions subject to the motion to seal, must be
26         lodged with the motion to seal. A redacted version of the document must be
           publicly filed simultaneously with the motion or ex parte application to file
27
           under seal. The party seeking to file Confidential Information under seal must
28         establish that the standards governing good cause requirements for a proposed

                                                    2
                                                                                    21cv223-JLS-LL
1          protective order set forth in Fed. R. Civ. P 26(c) and/or other applicable law
           are satisfied.
2
3          3.    Section 9 shall read as follows:
4                 Information in Public Domain. Counsel for a non-designating party
           shall have the right to assert that any information designated Confidential is,
5
           in fact, in the public domain. Any information which, prior to disclosure
6          hereunder, is either in the possession or knowledge of a non-designating party
           or person who, absent this Order, is under no restriction with respect to the
7
           dissemination of such Confidential Information, or is public knowledge or
8          which, after disclosure, becomes public knowledge other than through an act
           or omission of a party receiving the information designated as Confidential,
9
           shall be deemed to be in the public domain. If there is a dispute regarding
10         whether Information designated as Confidential is actually in the public
           domain, the parties shall comply with the procedure set forth in Local Rule
11
           26.1. Any motion must be timely according to the Chambers Rules of the
12         applicable judge and in conformance with any requirements set forth in the
           Local Rules and the Chambers Rules of the applicable judge; nothing in this
13
           agreement shall circumvent the relevant requirements of the applicable
14         Chambers Rules.
15         4.    Section 14 shall read as follows:
16                Jurisdiction of Court. The Court retains jurisdiction to enforce the
           provisions of this Order and to make such amendments, modifications, and
17
           additions to this Order as the Court may from time to time deem appropriate.
18         Any party knowing or believing that any other party is in violation of or
           intends to violate this Order, and has met and conferred with the other party
19
           on the issue, may move the Court for an injunction or an Order to Show Cause
20         seeking such relief as may be appropriate under the circumstances. Any
           motion must be timely according to the Chambers Rules of the applicable
21
           judge and in conformance with any requirements set forth in the Local Rules
22         and the Chambers Rules of the applicable judge; nothing in this agreement
           shall circumvent the relevant requirements of the applicable Chambers Rules.
23
           Pending disposition of the motion by the Court, the party alleged to be in
24         violation of or intending to violate this Order shall discontinue the
           performance of and/or shall not undertake further performance of any action
25
           alleged to constitute a violation of this Order.
26   ///
27   ///
28   ///

                                                    3
                                                                                   21cv223-JLS-LL
1          5.    Section 17 shall read as follows:
2                 No Waiver Of Right To Appropriately Withhold Or Redact.
           Notwithstanding the provisions of this Order, the parties may redact from any
3
           documents or other materials produced in discovery (“Discovery Material”),
4          whether such documents or materials are designated as Confidential or not,
           any information containing any irrelevant trade secrets, research,
5
           development or commercial information, or any other private data protected
6          from disclosure by State, Federal or International laws or regulations (e.g.,
           HIPAA). If, after reviewing Discovery Material containing a redaction a
7
           receiving party has a good faith basis for challenging the redaction, the parties
8          shall initially attempt to meet and confer to resolve the issue. If those
           discussions prove unsuccessful, the producing party may move for a ruling as
9
           to whether the Discovery Material is entitled to redaction, which may, where
10         legally permitted, necessitate an in camera inspection of the document in non-
           redacted form by the Court. Any motion must be timely according to the
11
           Chambers Rules of the applicable judge and in conformance with any
12         requirements set forth in the Local Rules and the Chambers Rules of the
           applicable judge; nothing in this agreement shall circumvent the relevant
13
           requirements of the applicable Chambers Rules. If the producing party fails
14         to move the Court for such an order within twenty-eight (28) days after the
           parties meet and confer, then the producing party waives its objection and
15
           must produce the disputed Discovery Material in an unredacted form. In
16         response to a motion by the producing party, if the Court orders that the
           redacted portion of said Discovery Material should remain redacted, then that
17
           portion of the material may not be used as evidence by any party at trial or at
18         a hearing and may not be relied upon by any party’s Experts. If the Court
           orders that the redacted portion of said Discovery Material is not entitled to
19
           redaction, then the producing party shall produce the Discovery Material in
20         non-redacted form.
                  Unless the parties otherwise stipulate, evidence of the existence or
21
           nonexistence of a designation under this Confidentiality Order shall not be
22         admissible for any purpose. The Parties agree to submit this Confidentiality
           Order to the Court for adoption as an order of the Court. The Parties reserve
23
           the right to seek, upon good cause, modification of this Order by the Court.
24         IT IS SO ORDERED.
25   Dated: July 2, 2021
26                                                 _____________________________
27                                                 Honorable Linda Lopez
                                                   United States Magistrate Judge
28

                                                   4
                                                                                     21cv223-JLS-LL
